Title: The American Commissioners to Thulemeier: Résumé, 21 January 1785
From: American Commissioners
To: Thulemeier, Friedrich Wilhelm von


				⟨Passy, January 21, 1785: We have received your letter of December 10. We assumed that the principles contained in the draft treaty, which we sent to you, would answer the request made at the end of your letter of October 18. According to Articles 2 and 3, the citizens and subjects of each power may visit all the coasts and countries of the other and reside and trade therein all kinds of goods, paying no greater duties than the most favored nation. According to Article 4, each party shall have the right to carry their own goods in their own vessels to any parts of the dominion of the other, where it shall be lawful for the subjects or citizens of both parties to purchase them and sell their own goods, paying in all cases only those duties as shall be paid by the most favored nation. If Prussia wanted to establish a free port or a depot, we suggest that both Emden and Stettin should be selected. If we needed to choose one or the other, we would have to request instructions from Congress.⟩
			